791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GREGORY TURNER, Plaintiff-Appellant,v.DONALD HOUSEWORTH AND GENE BORGERT, Defendants-Appellees.
86-1086
United States Court of Appeals, Sixth Circuit.
4/22/86

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  JONES, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court for consideration of appellant's response to this Court's shown cause order to show cause why this appeal should not be dismissed as untimely filed.


2
The order from which appellant sought an appeal was entered December 13, 1985.  The notice of appeal was received on January 16, 1986--three days late.  Rule 4(a), Federal Rules of Appellate Procedure.


3
Compliance with Rule 4(b), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither extend nor waive.  Peake v. First National Bank and Trust Co. of Marquette, 717 F.2d 1016 (6th Cir. 1983); United States v. Hoye, 548 F.2d 1271 (6th Cir. 1977).  Rule 26(c), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time in which the notice of appeal is required to be filed.


4
Since appellant failed to file a timely notice of appeal, this Court is deprived of jurisdiction over the matter.


5
Therefore, it is ORDERED that the appeal be and hereby is dismissed.